Name: 88/443/EEC: Commission Decision of 27 June 1988 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  regions and regional policy;  industrial structures and policy;  iron, steel and other metal industries
 Date Published: 1988-08-09

 Avis juridique important|31988D044388/443/EEC: Commission Decision of 27 June 1988 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the German text is authentic) Official Journal L 218 , 09/08/1988 P. 0028 - 0028*****COMMISSION DECISION of 27 June 1988 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the German text is authentic) (88/443/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 328/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) and the threshold values set out in Article 4 (1) of that Regulation; Whereas the Member State concerned must submit an application in respect of the areas to which the Community programme is to apply; whereas Germany has transmitted to the Commission an application in respect of the Saarbruecken labour market region (Saarland); Whereas that area satisfies the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The Saarbruecken labour market region (Saarland) in the Federal Republic of Germany is hereby found to satisfy the criteria set out in Article 3 (1) and the threshold values in Article 4 (1) of Regulation (EEC) No 328/88. The Community programme instituted by that Regulation shall therefore apply to that area. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 27 June 1988. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1.